67 F.3d 300
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ricky F. SMITH, Petitioner-Appellant,v.Robert LECUREUX, Respondent-Appellee.
No. 95-1137.
United States Court of Appeals, Sixth Circuit.
Oct. 5, 1995.

1
Before:  JONES and BOGGS, Circuit Judges, and COFFMAN, District Judge.*

ORDER

2
Ricky F. Smith, a Michigan state prisoner, requests the appointment of counsel and appeals a district court order denying his motion for relief from judgment pursuant to Fed.R.Civ.P. 60(b) in this action for a writ of habeas corpus under 28 U.S.C. Sec. 2254.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Smith was convicted of armed robbery in 1986, following a jury trial.  He subsequently entered a guilty plea to a charge of habitual offender (fourth offense) and was sentenced to ten to thirty years of imprisonment.  Following unsuccessful attempts to seek relief in the state courts, he filed this petition arguing that his appellate counsel was ineffective in failing to raise a claim of failure to produce an eyewitness.  The district court denied the petition after consideration of the merits in a judgment entered May 13, 1993.  On December 2, 1994, Smith filed a motion for relief from judgment in an attempt to extend the appeal period.  He argued that he had not filed a timely notice of appeal because the district court had not informed him of the availability of and period for filing an appeal, and because he had been transferred to an institution away from his inmate legal advisor that lacked a law library.  The district court denied the motion.  The same arguments are raised on appeal.


4
A ruling on a 60(b) motion seeking to extend the appeal period is reviewed for an abuse of discretion, with consideration given to the promptness of filing the motion and the diligence of the movant.  See Lewis v. Alexander, 987 F.2d 392, 396 (6th Cir.1993).  Upon review, we conclude that no abuse of discretion occurred in this case, given the untimeliness of the motion for relief from judgment and the lack of diligence on the part of Smith.  Accordingly, the request for counsel is denied and the district court's order is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Jennifer B. Coffman, United States District Judge for the Eastern District of Kentucky, sitting by designation